Name: Commission Directive 2006/72/EC of 18 August 2006 amending for the purposes of adapting to technical progress Directive 97/24/EC of the European Parliament and of the Council on certain components and characteristics of two or three-wheel motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  environmental policy
 Date Published: 2006-08-19; 2007-12-01

 19.8.2006 EN Official Journal of the European Union L 227/43 COMMISSION DIRECTIVE 2006/72/EC of 18 August 2006 amending for the purposes of adapting to technical progress Directive 97/24/EC of the European Parliament and of the Council on certain components and characteristics of two or three-wheel motor vehicles (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two- and three-wheel motor vehicles and repealing Council Directive 92/61/EEC (1), and in particular Article 17 thereof, Having regard to Directive 97/24/EC of the European Parliament and of the Council of 17 June 1997 on certain components and characteristics of two- or three-wheel motor vehicles (2), and in particular Article 7 thereof, Whereas: (1) Directive 97/24/EC is a separate Directive for the purposes of the EC type-approval procedure laid down by Directive 2002/24/EC. (2) Directive 2002/51/EC of the European Parliament and of the Council of 19 July 2002 on the reduction of the level of pollutant emissions from two- and three-wheel motor vehicles and amending Directive 97/24/EC (3) introduced new emission limit values for two-wheel motorcycles that are applicable in two stages. (3) United Nations Economic Commission for Europe (UN/ECE) Global Technical Regulation (GTR) No 2 Measurement procedure for two wheeled motorcycles equipped with a positive or compression ignition engine with regard to the emissions of gaseous pollutants, CO2 emissions and fuel consumption has been adopted in view of creating the global market for motorcycles. It aims at harmonising at worldwide level the emission test procedure used for the type-approval of motorcycles. Furthermore, it is adapted to the last development of technical progress taking into account the specific characteristics of motorcycles. (4) In accordance with Article 8(5) of Directive 2002/51/EC the test procedure of GTR No 2 should be introduced together with a new set of limit values. That test procedure should be introduced as an alternative type-approval procedure at the choice of the manufacturer for the second mandatory stage of Directive 2002/51/EC. The new limit values should be set in correlation with the second mandatory stage of Directive 2002/51/EC. Therefore, the stringency of the requirements on motorcycle emissions will not diminish. (5) Directive 97/24/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Council Directive 70/156/EEC (4), HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II of Chapter 5 to Directive 97/24/EC is amended in accordance with the text set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, before 1 July 2007, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 July 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law, which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 August 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 124, 9.5.2002, p. 1. Directive as last amended by Commission Directive 2005/30/EC (OJ L 106, 27.4.2005, p. 17). (2) OJ L 226, 18.8.1997, p. 1. Directive as last amended by Commission Directive 2006/27/EC (OJ L 66, 8.3.2006, p. 7). (3) OJ L 252, 20.09.2002, p. 20. (4) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2006/40/EC of the European Parliament and of the Council (OJ L 161, 14.6.2006, p. 12). ANNEX Annex II of Chapter 5 to Directive 97/24/EC is amended as follows: (1) In point 2.2.1.1 the following paragraph is added: At the choice of the manufacturer the test procedure laid down in UN/ECE Global Technical Regulation (GTR) No 2 (1) may be used for motorcycles as an alternative to the test procedure referred to above. In case the procedure laid down in GTR No 2 is used, the vehicle shall respect the emission limits provided in row C of the table in section 2.2.1.1.5 and all the other provisions of this directive except 2.2.1.1.1 to 2.2.1.1.4 of this Annex. (1) UN/ECE Global Technical Regulation No 2 Measurement procedure for two wheeled motorcycles equipped with a positive or compression ignition engine with regard to the emissions of gaseous pollutants, CO2 emissions and fuel consumption  (ECE/TRANS/180/Add2 of 30 August 2005)." (2) In the table of point 2.2.1.1.5, within the section Limit values for motorcycles (two-wheel) for type-approval and conformity of production, the following row C is inserted after row B: C (2006  UN/ECE GTR No 2) vmax < 130 km/h 2,62 0,75 0,17 vmax  ¥ 130 km/h 2,62 0,33 0,22